Per Curiam : It is claimed in the argument of appellant that the ordinance under which the prosecutions were instituted is void, and that a court of equity is clothed with jurisdiction to enjoin the prosecution of the various suits brought by the city of Ottawa to enforce a penalty for a violation of the ordinance. The circuit court and the Appellate Court both held that a court of equity, under the facts presented by the bill,, had no jurisdiction to enjoin the prosecution of the suits instituted by the city, and if that ruling is correct the judgment of the Appellate Court will have to be affirmed, regardless of the validity or invalidity of the ordinance. In Yates v. Village of Batavia, 79 Ill. 500, where a bill had been filed to enjoin the prosecution of suits commenced against the complainants for the violation of a village ordinance “to provide against the evils resulting from the sale or giving away of intoxicating liquors,” it was held “that a court of chancery had no jurisdiction of the subject matter of the litigation,—that the defense to the several actions, if any existed, was complete in an action at law.” In Poyer v. Village of Des Plaines, 123 Ill. 112, where a bill in equity was filed to enjoin the prosecution of seven suits instituted by the village, and to restrain others threatened, for the violation of an ordinance passed by the village providing that public picnics and open air dances within the limits of the village are nuisances, it was held “that a court of equity will not interfere, by injunction, to restrain the enforcement of the ordinances in the appropriate courts on the ground that such ordinances are alleged to be illegal, or because of the alleged innocence of the party charged, nor will the.court enjoin such proceedings" for the purpose of determining the validity of the ordinance in a court of law, where the defendant has an adequate remedy at law for any injury he may sustain.” The law as established in these cases is fully sustained by the decisions in other courts, as will be found by reference to the cases cited in Poyer v. Village of Des Plaines, supra. If a court of equity would not interfere, by injunction, in the case last cited, why should it do so in this case ? There, as here, the complaint was that the ordinance was invalid, and that the complainant was prosecuted, .in a multiplicity of suits, for the violation of the ordinance, and that he will suffer irreparable injury unless the suits are enjoined. The fact that the offense for which the prosecutions were instituted in this case is different from that in the cases cited does not affect the principle involved. There, as here, an ordinance had been passed by a municipality providing for the payment of a certain sum as a penalty for a violation of the ordinance, and the question was whether the municipal legislation was valid or invalid. Whether the ordinance related to one subject or another was a question of no special importance. What difference can it make, in reference to the tribunal in which an ordinance shall be enforced, whether the ordinance relates to a nuisance, or whether it enjoins upon a railroad company a duty imposed for the protection of the lives of its citizens ? In each case a penalty is imposed for a violation of the ordinance, and no reason is perceived why the validity of that penalty should in one case be inquired into in a court of law and in the other in a court of equity. As has been observed, it was claimed in the case last cited that a court of equity should take jurisdiction to prevent irreparable injury and to prevenga multiplicity of suits-at law. But as to the first ground it was held, facts and circumstances must be alleged from which it may be seen that irreparable mischief will be the result of the act complained of; and as to the second ground, it was held there must be a right affecting many persons. If the right is disputed between two persons only, not for themselves and all others in interest, but for themselves alone, the bill will not lie, unless complainant’s rights have been established at law. The facts alleged in the bill on these points do not bring the case within the rule indicated. It appears from the bill that two of the suit’s brought against appellant have been appealed, and are now pending in the circuit court of LaSalle county, and no reason is perceived why every question which may arise in those prosecutions can. not be settled and determined on the trial in that court. Whether the ordinance is valid or invalid, whether the city of Ottawa was clothed with legislative power to pass the ordinance, and whether it was passed in conformity to law, were all purely questions of law, which the circuit court is competent to decide. We think the judgment of the Appellate Court correct, and it will be affirmed. Judgment affirmed.